
	
		I
		112th CONGRESS
		1st Session
		H. R. 1944
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  inclusion in gross income of Social Security benefits and tier 1 railroad
		  retirement benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Financial Security Act of
			 2011.
		2.Repeal of
			 inclusion in gross income of Social Security benefits and tier 1 railroad
			 retirement benefits
			(a)In
			 GeneralSection 86 of the Internal Revenue Code of 1986 (relating
			 to taxation of Social Security and tier 1 railroad retirement benefits) is
			 hereby repealed.
			(b)Technical and
			 Conforming Amendments
				(1)Subparagraph (B)
			 of section 22(c)(3) of such Code (relating to treatment of certain workmen’s
			 compensation benefits) is amended by striking any amount treated as a
			 social security benefit under section 86(d)(3) and inserting if,
			 by reason of section 224 of the Social Security
			 Act (or by reason of section 3(a)(1) of the Railroad Retirement Act
			 of 1974), any benefit otherwise payable under title II of the
			 Social Security Act or the Railroad
			 Retirement Act of 1974 is reduced by reason of the receipt of a benefit under a
			 workmen’s compensation act, the portion of such benefit received under the
			 workmen’s compensation act which equals such reduction.
				(2)Paragraph (3) of section 72(r) of such Code
			 (defining tier 1 railroad retirement benefit) is amended by striking has
			 the meaning given such term by section 86(d)(4) and
			 inserting
					
						means—(A)the amount of the
				annuity under the Railroad Retirement Act of 1974 equal to the amount of the
				benefit to which the taxpayer would have been entitled under the
				Social Security Act if all of the
				service after December 31, 1936, of the employee (on whose employment record
				the annuity is being paid) had been included in the term
				employment as defined in the Social
				Security Act, and
						(B)a monthly annuity
				amount under section 3(f)(3) of the Railroad Retirement Act of
				1974.
						.
				(3)Section
			 135(c)(4)(B) of such Code is amended by striking 86, 469, and
			 inserting 469.
				(4)Sections
			 137(b)(3)(B), 199(d)(2)(A), 221(b)(2)(C)(ii), and 222(b)(2)(C)(ii) of such Code
			 are each amended by striking 86,.
				(5)Clause (i) of
			 section 219(g)(3)(A) of such Code is amended by striking sections 86 and
			 469 and inserting section 469.
				(6)Subparagraph (F)
			 of section 469(i)(3) of such Code is amended by striking clause (i) and by
			 redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii),
			 respectively.
				(7)Section 861(a) of
			 such Code is amended by striking paragraph (8) and by redesignating paragraph
			 (9) as paragraph (8).
				(8)Paragraph (3) of
			 section 871(a) of such Code (relating to taxation of Social Security benefits
			 by nonresident aliens) is hereby repealed.
				(9)Subsection (g) of
			 section 1441 of such Code (relating to withholding of tax on nonresident
			 aliens) is hereby repealed.
				(10)Subparagraph (C)
			 of section 3402(p)(1) of such Code is amended by striking clause (i) and by
			 redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii),
			 respectively.
				(11)Paragraph (4) of
			 section 6015(d) of such Code is amended by striking the last sentence.
				(12)Section 6050F of
			 such Code (relating to returns relating to Social Security benefits) is hereby
			 repealed.
				(13)Paragraph (1) of
			 section 6050G(a) of such Code (relating to returns relating to certain railroad
			 retirement benefits) is amended by striking section 86(d)(4) and
			 inserting section 72(r)(3).
				(14)(A)Section 6103(h) of such
			 Code (relating to disclosure) is amended by striking paragraph (5) and by
			 redesignating paragraph (6) as paragraph (5).
					(B)Paragraph (4) of section 6103(p) of
			 such Code is amended by striking (h)(5), each place it
			 appears.
					(C)Subsection (k) of section 1113 of the
			 Right to Financial Privacy Act of
			 1978 is hereby repealed.
					(15)The table of
			 sections for part II of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 86.
				(16)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by striking the item relating to section 6050F.
				(c)Effective
			 DateThe amendments made by this section shall apply to benefits
			 received after December 31, 2010, in taxable years ending after such
			 date.
			(d)Trust Funds Held
			 HarmlessThere are hereby appropriated (out of any money in the
			 Treasury not otherwise appropriated) for each fiscal year to each fund under
			 the Social Security Act or the
			 Railroad Retirement Act of 1974 an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of the amendments made by
			 this section.
			
